Citation Nr: 1241881	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-29 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether an overpayment of VA compensation benefits in the amount of $2,684.40 is valid.



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to August 1986.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 decision by a Department of Veterans' Affairs (VA) Regional Office (RO).

In his June 2010 Substantive Appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, so a Travel Board hearing.  This Travel Board hearing was scheduled for April 17, 2012, but the Veteran cancelled it and did not request to have it rescheduled.  Accordingly, the Board is proceeding with the adjudication of his claim.  38 C.F.R. § 20.704(e) (2012).

Also in that June 2010 Substantive Appeal, the Veteran requested a waiver of this $2,684.40 overpayment at issue.  This waiver request, however, was not timely filed as it was not made within 180 days of him receiving notification of this indebtedness in October 2009.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b).  The October 2009 notice specifically informed him of this need to file a waiver request within this 180-day time frame, but he did not.  Nor may this deadline be extended unless he shows that, as a result of VA error or the postal service, or other circumstances beyond his control, there was a delay in his receipt of this notification of indebtedness beyond the time normally required for mailing.  Absent this showing, the Board is barred from considering this request.


FINDINGS OF FACT

1.  The Veteran has been charged with an overpayment of VA compensation in the amount of $2,684.40 due to his receipt of additional compensation for his dependent son, Z.E., at the same time his son was receiving Dependents' Educational Assistance (DEA) payments.

2.  The overpayment was created because the Veteran received compensation to which he was not entitled. 

3.  The payment of this additional compensation to him was not solely due to VA administrative error.


CONCLUSION OF LAW

There is a valid debt in the amount of $ 2,684.40 resulting from an overpayment of VA compensation benefits.  38 U.S.C.A. § 5302, 5112 (b)(10) (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.956(a), 3.667(f)(1) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  These provisions, however, do not apply in overpayment cases because the statute pertaining to these type claims, 38 U.S.C.A. § 5302, contains its own notice procedures.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The record shows the Veteran was given this required notice of the reason for the overpayment and the amount of the indebtedness.  He was also notified of his appellate rights and given an appropriate opportunity to respond.


II.  Factual Background

In an August 2006 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and basic eligibility to Dependents' Educational Assistance (DEA) effective May 10, 2006.  Along with the notice letter accompanying the decision, the Veteran was provided VA pamphlet 22-73-3, "Summary of Education Benefits."  

In a communication received in October 2006, he requested a Declaration of Status of Dependents Form so he could request additional compensation for his dependent son.

In a subsequent January 2007 decision, the RO granted an earlier effective date of October 20, 2004 for the TDIU and DEA eligibility.

In a Declaration of Status of Dependents (VA Form 21-686c) received in April 2007, the Veteran indicated he had one dependent child, his son, Z.E., born on September [redacted], 1990.  

In a July 2007 notice, the RO indicated that it had amended the Veteran's monthly compensation award to reflect that he would now be receiving additional compensation for his son.  Effective November 1, 2006, the amount was increased to $2,484.  Effective December 1, 2006, the amount was increased to $2,565 and effective September [redacted], 2008, the amount was decreased to $2,471 to reflect the date that Z.E. would turn 18.

In a July 2008 letter, the Veteran noted that Z.E. would be reaching age 18 in September 2008 and, therefore, that his dependent benefits would stop.  Thus, the Veteran requested educational assistance for Z.E. as he had begun the first semester of a bachelor's of science in nursing program.

In an October 2008 request for approval of school attendance, the Veteran indicated that Z.E. had enrolled in a full-time nursing program beginning June 12, 2008.  His expected date of graduation was March 2012.  

In a December 2008 decision, the RO awarded the Veteran additional benefits for Z.E. based on his school attendance.  As a result, the Veteran's overall monthly compensation amount was increased effective October 1, 2008.  Effective December 1, 2008, the amount increased again due to a cost of living adjustment.  

In a May 2009 letter, the RO proposed to reduce the Veteran's monthly compensation payment.  The RO noted that it had recently granted DEA benefits for Z.E effective September [redacted], 2008, the date he turned 18.  However, because it was impermissible for him to receive compensation for his son at the same time the son was receiving DEA benefits, the Veteran had been overpaid for the period from September [redacted], 2008 to the then present.  Thus, his benefits needed to be reduced going forward.  The RO indicated that, starting September [redacted], 2008, the Veteran was paid $2,623 per month but should have been paid $2,527 per month.  Starting October 1, 2008, he was paid $2,754 per month but should have been paid $2,527 per month.  Starting December 1, 2008, he was paid $2,913 per month but should have been paid $2,673 per month.  The RO informed him that his benefits would continue at the existing rate for 60 days to afford him time to submit evidence indicating this proposed reduction should not occur.

In a September 2009 notice, the RO informed him that it had amended his monthly compensation award to $2,527.00 effective September [redacted], 2008 and to $2,673 per month effective December 1, 2008.  The adjustment reflected payment at the "Veteran with no dependents" rate as a result of Z.E. receiving DEA benefits.  Also, effective December 1, 2008, the Veteran received a cost of living increase.  

In an October 2009 notice of indebtedness, the RO informed the Veteran that he had been overpaid in the amount of $2,684.40.  The RO appended to the notice a calculation of the overpayment amount showing he had been paid $33,648.53 from September [redacted], 2008 to August 31, 2009, when he should have been paid $30,964.13.  So the overpayment figure quoted represents the difference.

In a November 2009 notice of disagreement (NOD), in response, he indicated that he was paid as a single Veteran from September [redacted], 2008 to August 31, 2009.  He also indicated that, up until this date his son had not received any amount of DEA benefits.  

In a May 2010 statement of the case (SOC), the RO indicated that its records showed the Veteran's son had received DEA benefits effective June 16, 2008.

In his May 2010 substantive appeal (on VA Form 9), the Veteran indicated that the record showed his son was born on September [redacted], 1990 and attained the age of 18 on September [redacted], 2008.  The record also showed that the effective date of the grant of DEA benefits was October 20, 2004.  He noted that at that time Z.E. was attending high school full time.  

III.  Laws and Regulations

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a). 

The issue of the validity of a debt is a threshold determination that must be made.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  If a debt is solely the result of VA administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error, and consequently, there is no overpayment charged to the Veteran.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b)(2), 21.7635(q)(2). 

Where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, however, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Thus, a finding of administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  38 U.S.C.A. § 5112 (b) (10); 38 C.F.R. § 3.500(b)(2).  If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment, should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error.  See VA Manual 22-4, Part III, § 2.03.  See also Jordan v. Brown, 10 Vet. App. 171, 174 (1997).

Payment of both a dependency allowance as part of a Veteran's disability compensation benefits and DEA benefits under Chapter 35 constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 3.707, 21.3023.

Upon consideration of all relevant evidence, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The record shows that, for the time period at issue from September [redacted], 2008 to August 31, 2009, the Veteran received a dependency allowance and his son concurrently received DEA benefits.  This is impermissible under the governing regulations.  38 C.F.R. §§ 3.667(f), 3.707, 21.3023.  Thus, the Veteran received additional compensation to which he was not legally entitled, in turn creating this overpayment in question in the amount of $2,684.40.


As it is clear that the Veteran was not entitled to this additional compensation, it must be shown that the overpayment was the result of sole VA error in order to declare the debt invalid.   Notably, when he was awarded entitlement to a TDIU and basic eligibility to DEA benefits in the August 2006 rating decision, he was also provided VA pamphlet 22-73-3, "Summary of Education Benefits."  This pamphlet included information indicating he could not continue receiving an additional allowance for a dependent once the dependent elected to receive DEA benefits.  Also, in his July 2008 letter, the Veteran showed a general awareness that his additional dependent compensation for Z.E. was scheduled to end when the boy turned 18.  Thus, the record indicates the Veteran knew or, at the very least, should have known that he should not have continued receiving such compensation after September [redacted], 2008.  Thus, the debt was not the culmination of actions or inactions wholly attributable to VA.  Accordingly, it is not solely the result of VA administrative error.  38 U.S.C.A. § 5112 (b) (10); 38 C.F.R. § 3.500(b)(2).

The Veteran has argued that he was actually paid as a single Veteran from September [redacted], 2008 to August 31, 2009 and, thus, that an overpayment should not have been created.  The record does not support this assertion, however.  The December 2008 notice letter specifically indicates that VA was going to begin paying additional benefits, some retroactively, effective October 1, 2008.   This letter also indicates he was continuing to be paid at the "Veteran with one dependent child" rate.  Subsequently, the May 2009 letter spelled out the monthly payment amounts actually provided to him and the overpayment calculation appended to the October 2009 Notice of Indebtedness shows the calculation of the aggregate overpayment amount he was paid, as compared to the amount he should have been paid as a Veteran with no dependents.  Thus, the Board finds that the record reasonably shows that he continued to be paid at a higher rate than that of a "Veteran with no dependents" during the pertinent time frame.  See Veterans Compensation Rate Tables: http://www.vba.va.gov/bln/21/rates/comp0107.htm; http://www.vba.va.gov/bln/21/rates/comp01.htm.  


The Veteran also initially argued in his November 2009 NOD that his son had not received the DEA benefits for which he had applied.  But in the May 2010 SOC, the RO specifically noted that VA records showed that Z.E. did in fact receive the DEA benefits effective June 16, 2008, and also received additional payments based on a legislative increase.  Consequently, in the absence of any corroborating evidence indicating these benefits were not received (e.g., Z.E. or his nursing program separately indicating the benefits had not been received), the weight of the evidence indicates they were in fact received.

Additionally, the Veteran indicated on his May 2010 VA Form 9 that basic eligibility for DEA benefits for his son became effective October 20, 2004, and that on that date his son was attending school full time.  Thus, he appeared to contend that he or his son should have been entitled to increased benefits as of that date.  Inasmuch as this argument can be considered as a challenge to the validity of the Veteran's debt, the Board does not find it persuasive.  The record indicates that, after being awarded basic eligibility for DEA benefits, the Veteran first made VA aware of his dependent son in correspondence received in October 2006.  After the Veteran provided the appropriate documentation, VA subsequently added a compensation allowance for Z.E. effective November 2006.  Also, the RO granted DEA benefits for Z.E. effective June 2008.  Because additional compensation for a dependent may not be paid until after VA has notice of the dependent and because actual DEA payments are generally not available to a child of the Veteran prior to the 18th birthday or completion of secondary school, there is no indication that VA could have provided the Veteran or Z.E. any earlier increased compensation through a dependent allowance or DEA compensation.  38 U.S.C.A. § 5110(f); 38 C.F.R. §§ 3.31, 3.401(b), 21.3040(a).

In summary, then, the evidence shows the Veteran was not entitled to the additional compensation received and that the payment of the additional compensation was not solely the result of VA administrative error.  Accordingly, the overpayment assessed to him is valid.



ORDER

The overpayment in question is a valid debt. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


